Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00363-CV

        IN THE MATTER OF THE ESTATE OF BEN GARZA, III, DECEASED

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2020-PC-0203
                        Honorable Bill Squires, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs in relation to this appeal are assessed against appellant.

      SIGNED February 16, 2022.


                                           _________________________________
                                           Lori I. Valenzuela, Justice